DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Applicant’s response to the Non-Final Rejection of April 21, 2022, filed July 21, 2022 is acknowledged.  Claims 1-6, 8-14 and 16-19 are pending, claim 1 is independent.  

Allowable Subject Matter
Claims 1-6, 8-14 and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art to the instantly claimed grain-oriented electrical steel sheet is: Fujii et al. (JPH 06136555 A, herein referring to the machine translation from Google Patents printed on April 15, 2022, provided with the Non Final Rejection of April 21, 2022), hereinafter referred to as Fujii.  Fujii teaches a grain-oriented silicon steel sheet ([0001]).  Fujii does not teach or suggest, alone or in combination with the prior art, wherein when an average value of amplitudes in a wavelength range of 20 to 100 microns among wavelength components obtained by performing Fourier analysis on a measured cross-sectional curve parallel to a sheet width direction of the silicon steel sheet is set as ave-AMPC100, ave-AMPC100 is 0.0001-0.050 micron.  
Further, Fujii does not teach substantially identical processing to that which applicant discloses as producing the surface properties; specifically, the cold rolling process, the decarburization annealing process, the final annealing process and the surface treatment process ([0100]).  Specifically, applicant teaches the cold rolling conditions, decarburization annealing process conditions, final annealing process conditions and surface treatment process conditions, control the ave-AMPC100 and the like values ([0108]; [0111]; [0118]; [0121]).
Applicant teaches the steel is cold rolled once or twice or more, with intermediate annealing between passes, with a final cold rolling reduction rate of preferably 80-95% ([0107]).  Fujii teaches the sheets are cold rolled to a final reduction rate of 80% or more (Pg. 6 [8]); however, Fuji fails to teach any specifics of the number of passes and intermediate annealing.
Regarding decarburization annealing, applicant teaches an oxidation degree of 0.01-0.15 and a soaking temperature of 750-900 degrees Celsius for 10 to 600 seconds ([0109]).  Fujii teaches that the annealing provides decarburization at 750-900 degrees Celsius for 0.5-30 minutes (Pg. 6 [8]-[9]), but fails to teach or suggest the oxidation degree during annealing.
Applicant teaches the final annealing process takes place at an oxidation degree of 0.0001-0.2 and where the atmosphere is 50% or more hydrogen, the soaking temperature is 1,100-1,150 degrees Celsius for a time of 30 hours or longer; or more than 1150-1250 degrees Celsius for 10 hours or longer ([0117]-[0118]).  Fujii teaches finish annealing at neutral or reducing atmosphere at 920-1150 degrees Celsius for 5 hours or more, and then raised to 1200 degrees Celsius and maintained for about 20 hours in 100% hydrogen (i.e. PH2O/PH2 is 0) (Pg. 6 [11]-[12]), Fuji does not teach or suggest the oxidation degree of 0.0001-0.2 required by applicant.
Applicant further teaches surface treatment with specific pickling conditions after final annealing ([0120]-[0121]); and Fujii fails to teach or suggest any such processing.
Fujii teaches a similar process as taught by applicant (as discussed above), where the processing proportions that are disclosed by Fujii (not all parameters are taught by Fujii) overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Fujii, including those proportions, which satisfy the processing proportions taught by applicant.
However, as Fujii does not teach all of the processing steps of applicant, Fujii fails to teach or suggest a substantially identical process to that, which applicant teaches as controlling the surface properties claimed by applicant ([0108]; [0111]; [0118]; [0121]).  Therefore, the steel of Fujii does not necessarily have the property of an average value of amplitudes in a wavelength range of 20 to 100 microns among wavelength components obtained by performing Fourier analysis on a measured cross-sectional curve parallel to a sheet width direction of the silicon steel sheet is set as ave-AMPC100, ave-AMPC100 is 0.0001-0.050 micron.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s claim amendments, filed July 21, 2022, with respect to claim objections and rejections have been fully considered and are persuasive.  The rejections and objections of April 21, 2022 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/HUMERA N. SHEIKH/                                                                       Supervisory Patent Examiner, Art Unit 1784                                                                                                                                 
/K.A.C./Examiner, Art Unit 1784